Case 2:18-cv-05528-ERK-PK Document 13 Filed 01/30/19 Page 1 of 2 PageID #: 38



                                 PATTIS & SMITH, LLC
                                383 ORANGE STREET, FIRST FLOOR
                                     NEW IIA VEN, CT 06511
                                    TELEPHONE 203-393-3017
                                    FACSIMILE 203-393-9745


NORMAN A. PATIIS (npattis@pattisandsmith.com)
KEVIN M. SMITH (ksmith@pattisandsmith.com)
DANIEL L. HEALY (dhealy@pattisandsmith.com)

                                                  January 30, 2019
The Honorable Joan Azrack
United States District Court
Eastern District of New York
Long Island Courthouse
100 Federal Plaza, Room 920
Central Islip, New York 11722

              Re:   ~   .Solomon v. Amazon, Inc., 2:18-cv-05528-JMA-SIL

Dear Judge Azra6k:

       Herewith Mr. Solomon's response to the defendants' letter of December 5, 2018
regarding their intention to file a motion to dismiss.

      For the reasons stated below, Mr. Solomon requests permission to file an
amended complaint pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure.
He requests a 30-day extension of time to do so.

      Mr. Solomon was served a trespass notice by Whole Foods contending that he
had made troubling comments to female customers at a facility in New York. He denies
making the comments. When he tried to learn who had made the complaints, and what
the complainants actually said, Whole Foods' lawyer refused to disclose the information,
eventually permitting certain videotapes to be destroyed. Whole Foods process was
summary, depriving him of effective notice and opportunity to be heard.

        In a pro se complaint currently pending before the New York Division of Human
Rights, NYDHR 10198177, he has raised claims of public accommodation
discrimination and a Title VII claim, contending that the defendants treat complaints by
women against men in a discriminatory manner. He also raised his spoliation claim in
that forum. The same firm defending the NYDHR matter defends this action.

        Mr. Solomon was unable to raise claims of defamation against the Jane Doe
defendants in the human rights forum. He raised them in this forum so as to avoid losing
the right to bring them by operation of the statute of limitations. He is prepared, if
Case 2:18-cv-05528-ERK-PK Document 13 Filed 01/30/19 Page 2 of 2 PageID #: 39



necessary, to litigate whether a spoliation claim can withstand a motion to dismiss as
pleaded in this case.\

        The NYDHR complaint was filed in the summer of 2018, but apparently was not
calendared or sent to the respondents until months later. The respondents have thus far
failed to disclose the identities of the complainant(s) and have indicated an intention to
resist efforts to compel disclosure of the identity of these individuals.

         The undersigned believes Mr. Solomon would best be served by removing the
NYHDR matter to the federal court by way of seeking a voluntary dismissal and then
filing an amended complaint in this forum. To the degree that there is any merit to the
defendants' claim that the spoliation claim cannot be litigated as pleaded here, those
concerns would become moot. The parties could then focus their energies on the merits
of the claims Mr. Solomon seeks to litigate: to wit, his belief that he was defamed, that
Whole Foods discriminates against men, and that the defendants deliberately destroyed
and/or withheld evidence of their failure to provide him public accommodations as
required by state and federal law.


                                                Sincerely,


                                                ~A.PA
cc:    Carmen Nicalou
       via ECF and email
